Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
Claim 1 recites “the number of slots per subframe” should be “a number of slots per subframe”.

Claims 2-6,20 are also objected to as being dependent upon an objected base claim.

Claim 7 recites “the number of slots per subframe” should be “a number of slots per subframe”.

Claims 8-13,21 are also objected to as being dependent upon an objected base claim.

Claim 14 recites “the number of slots per subframe” should be “a number of slots per subframe”.

Claims 15-19,22 are also objected to as being dependent upon an objected base claim.
  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "the first slot" in page 7.
  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the first slot" in page 7.
  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation "the first slot" in page 7.
  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  
Claim 1 recites receiving configuration information from a network device, wherein the configuration information indicates a first beam; and applying the first beam for a signal after slot,             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
                +
                
                    
                        3
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
        , wherein             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
            
          is a slot in which an acknowledgement (ACK) message corresponding to the configuration information is transmitted to the network device             
                
                    
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
         is the number of slots per subframe, and  μ indicates subcarrier spacing (SCS) configuration. The claim recites mathematical concept for applying the first beam for a signal after slot,             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
                +
                
                    
                        3
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
        . The limitation wherein             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
            
          is a slot in which an acknowledgement (ACK) message corresponding to the configuration information is transmitted to the network device             
                
                    
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
         is the number of slots per subframe, and  μ indicates subcarrier spacing (SCS) configuration defines/describes the mathematical formula or calculation. The additional elements “applying” the first beam for a signal after slot is mere instructions to implement or to perform an abstract idea. The additional element receiving configuration information from a network device, wherein the configuration information indicates a first beam is a form of mere data gathering (insignificant extra-solution activity) so that the configuration information can be analyzed by the mathematical concept. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim as a whole is ineligible.  

Similarly claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the signal comprises downlink control channel information, uplink control channel information, or uplink sounding signal do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the configuration information indicates the first beam by indicating a transmission configuration index (TCI) by using a TCI bit, and wherein the TCI bit corresponds to a TCI state do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein when no transmission configuration index (TCI) state is indicated, the first beam is a default beam do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.
Similarly claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the default beam is a beam of a synchronization signal block used by a terminal for initial access do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the first beam is applied for the signal in the first slot after the slot do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Claim 4 are also rejected to as being dependent upon a rejected base claim.

Claim 7 recites receiving configuration information from a network device, wherein the configuration information indicates a first beam; and applying the first beam for a signal after slot,             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
                +
                
                    
                        3
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
        , wherein             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
            
          is a slot in which an acknowledgement (ACK) message corresponding to the configuration information is transmitted to the network device             
                
                    
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
         is the number of slots per subframe, and  μ indicates subcarrier spacing (SCS) configuration. The claim recites mathematical concept for applying the first beam for a signal after slot,             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
                +
                
                    
                        3
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
        . The limitation wherein             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
            
          is a slot in which an acknowledgement (ACK) message corresponding to the configuration information is transmitted to the network device             
                
                    
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
         is the number of slots per subframe, and  μ indicates subcarrier spacing (SCS) configuration defines/describes the mathematical formula or calculation. The additional elements “applying” the first beam for a signal after slot is mere instructions to implement or to perform an abstract idea. The additional element receiving configuration information from a network device, wherein the configuration information indicates a first beam is a form of mere data gathering (insignificant extra-solution activity) so that the configuration information can be analyzed by the mathematical concept. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception do not integrate the abstract idea into a practical application. Therefore, the claim as a whole is ineligible.  

Similarly claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the signal comprises downlink control channel information, uplink control channel information, or uplink sounding signal do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the configuration information indicates the first beam by indicating a transmission configuration index (TCI) by using a TCI bit, and wherein the TCI bit corresponds to a TCI state do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein when no transmission configuration index (TCI) state is indicated, the first beam is a default beam do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the default beam is a beam of a synchronization signal block used by a terminal for initial access do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the first beam is applied for the signal in the first slot after the slot do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Claim 10 are also rejected to as being dependent upon a rejected base claim.

Claim 14 recites receiving configuration information from a network device, wherein the configuration information indicates a first beam; and applying the first beam for a signal after slot,             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
                +
                
                    
                        3
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
        , wherein             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
            
          is a slot in which an acknowledgement (ACK) message corresponding to the configuration information is transmitted to the network device             
                
                    
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
         is the number of slots per subframe, and  μ indicates subcarrier spacing (SCS) configuration. The claim recites mathematical concept for applying the first beam for a signal after slot,             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
                +
                
                    
                        3
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
        . The limitation wherein             
                s
                l
                o
                t
                 
                
                    
                        y
                    
                
            
          is a slot in which an acknowledgement (ACK) message corresponding to the configuration information is transmitted to the network device             
                
                    
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        s
                        u
                        b
                        f
                        r
                        a
                        m
                        e
                        ,
                        μ
                    
                
            
         is the number of slots per subframe, and  μ indicates subcarrier spacing (SCS) configuration defines the mathematical formula or calculation. The additional elements “applying” the first beam for a signal after slot is mere instructions to implement or to perform an abstract idea. The additional element receiving configuration information from a network device, wherein the configuration information indicates a first beam is a form of mere data gathering (insignificant extra-solution activity) so that the configuration information can be analyzed by the mathematical concept. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception do not integrate the abstract idea into a practical application. Therefore, the claim as a whole is ineligible.  

Similarly claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the signal comprises downlink control channel information, uplink control channel information, or uplink sounding signal do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the configuration information indicates the first beam by indicating a transmission configuration index (TCI) by using a TCI bit, and wherein the TCI bit corresponds to a TCI state do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein when no transmission configuration index (TCI) state is indicated, the first beam is a default beam do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the default beam is a beam of a synchronization signal block used by a terminal for initial access do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Similarly claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The additional element wherein the first beam is applied for the signal in the first slot after the slot do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is ineligible.

Claim 17 are also rejected to as being dependent upon a rejected base claim.


Allowable Subject Matter
Claims 1-3,5-9,11-16,18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. In addition, the objections and 112 rejection of the claims needed to be overcome.
Claims 4,10,17 would be allowable if rewritten to overcome the rejection(s) under 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631